           Case 1:19-cv-11794-MKV Document 12 Filed 03/12/20 Page 1 of 2

                             LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                          420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                         T: 212.792-0046 • F: 646.786-3170
                                            E: Jason@levinepstein.com
                                                                                                March 12, 2020
Via Electronic Filing
The Honorable Magistrate Judge Barbara C. Moses
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                 Re:      Smith v. BRP Development Corporation et al
                          Case No.: 1:19-cv-11794

Dear Honorable Magistrate Judge Moses:

        This law firm is counsel to Defendants United DBT Security Corp. and Darryl Brown (incorrectly
sued herein as “Darrul Brown”) (together, the “Defendants”) in the above-referenced matter
        Pursuant to Your Honor’s Individual Motion Practice Rule 1(a) and 2(a), this letter respectfully
serves as a request to adjourn the Settlement Conference scheduled for March 16, 2020 at 2:15 p.m. to a
date and time set by the Court after April 16, 2020.

        The basis of the adjournment is that the Defendants are exchanging additional business records
regarding the allegations in the Complaint with Plaintiff, and wish to continue settlement discussions
without necessitating Court intervention, thereby saving resources and time.

        A separate basis also necessitates an adjournment of the March 16, 2020 Settlement Conference.
The undersigned is making arrangements to work remotely for the foreseeable future in light of the COVID-
19 virus (coronavirus) outbreak, and will therefore be unable to attend an the in-person settlement
conference. See In re: Restrictions on Visitors to Courthouses, Administrative Order No. 2020-05 (E.D.N.Y
March 9, 2020).

        This is the first request for an adjournment of the settlement conference. Plaintiff’s counsel has
objected to this request on the basis that he believes that the parties are too far apart at this time to proceed
with a Settlement Conference. Defendants’ intention is to comply with Your Honors’ February 18, 2020
Order, which scheduled a settlement conference. See In re A.T. Reynolds & Sons, Inc., 452 B.R. 374, 384
(S.D.N.Y. 2011) citing John Lande, Using Dispute System Design Methods to Promote Good–Faith
Participation in Court–Connected Mediation Programs, 50 UCLA L. Rev. 69, 84 (2002) (noting that a
Court may require parties to appear for alternative dispute resolution).

        This adjournment would not affect any other scheduled deadlines.

       In light of the foregoing, Defendants respectfully request that the settlement conference scheduled
for March 16, 2020 at 2:15 p.m., be adjourned a date and time set by the Court after April 16, 2020.
        Thank you, in advance, for your time and consideration.
                                                                Respectfully submitted,
                                                                LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                                By: /s/ Jason Mizrahi
                                                                   Jason Mizrahi
                                                                   420 Lexington Avenue, Suite 2525
              Case 1:19-cv-11794-MKV Document 12 Filed 03/12/20 Page 2 of 2

                             LEVIN-EPSTEIN & ASSOCIATES, P.C.
      ____________________________________________________________________________________________
                           420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                          T: 212.792-0046 • F: 646.786-3170
                                             E: Jason@levinepstein.com
                                                                     New York, New York 10170
                                                                     Tel. No.: (212) 792-0048
                                                                     Email: Jason@levinepstein.com
                                                                     Attorneys for Defendants United DBT Security
                                                                     Corp. and Darryl Brown
VIA ECF: All Counsel
